Simoni v Eastman Kodak Co. (2018 NY Slip Op 04198)





Simoni v Eastman Kodak Co.


2018 NY Slip Op 04198


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


675 CA 17-02157

[*1]J. MICHAEL SIMONI AND CAROL SIMONI, PLAINTIFFS-RESPONDENTS,
vEASTMAN KODAK COMPANY AND JOHNSON CONTROLS, INC., DEFENDANTS-APPELLANTS-RESPONDENTS. 


THE LAW FIRM OF JANICE M. IATI, P.C., PITTSFORD (JANICE M. IATI OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT EASTMAN KODAK COMPANY.
RUPP BAASE PFALZGRAF & CUNNINGHAM LLC, ROCHESTER (AMY L. DIFRANCO OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT JOHNSON CONTROLS, INC. 
ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (ADAM P. DEISINGER OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeals from an order of the Supreme Court, Monroe County (Renee Forgensi Minarik, A.J.), entered November 13, 2017. The order denied the motion of defendant Johnson Controls, Inc. for summary judgment dismissing the second amended complaint and all cross claims against it and denied the motion of defendant Eastman Kodak Company for summary judgment dismissing the second amended complaint against it and for summary judgment on its cross claim against defendant Johnson Controls, Inc., for contractual indemnification. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 15 and 16, 2018,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court